EXAMINER'S AMENDMENT
The present application is being examined under the pre-AIA  first to invent provisions. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Sepulveda on 3/9/22.
The application has been amended as follows: 

Claim 11 is amended to recite:
An integrated steam reformer/combustor assembly for use in a fuel processing system that supplies a steam and a reformer fuel mixture to a reformer to produce a reformate of primarily hydrogen, the assembly comprising:
a multitude of tubular sections where an inside of each tubular section is a combustor
at least two tube sheets supporting and spacing the multitude of tubular sections;
[[a ]]cylindrical walls enclosing the multitude of tubular sections which are connected to the tube sheets and internally contacted with a removable structured catalyst support coated with a catalyst to induce combustion reactions in the combustor

a second reactor head connected to the other tube sheet and having a flow passage for removing combustor products; and
an assembly housing comprising and having flow passages for feeding reforming reactants and removing reforming products and containing a reforming catalyst in close contact with an outside of the cylindrical walls, 
wherein the reforming catalyst is either in pellet form or in the form of a structured catalyst coated with a catalyst to induce reforming reactions in the reformer 
wherein the [[outer]]reactor wall includes an expansion joint configured for thermal expansion between the multitude of tubular sections and theassembly housing.

Claim 14 is amended to recite:
	The assembly of claim 11, further comprising a set of baffles placed [[inside]]outside the cylindrical walls and perpendicular to the tubular sections to direct the reformer flow across the tubular sections in a recurring manner.

The following is an examiner’s statement of reasons for allowance: the amendment filed on 2/1/22 obviates the art rejections of 12/3/21 as stated in the Advisory Action mailed 2/10/22. However, the previously cited Osborne ‘729 reference (paragraph 61 and figure 5) discloses means and motivation to add an expansion joint to the reactor wall of Verykios ‘219 and West ‘883. The amendment above obviates that rejection as well as the USC 112 rejections discussed in the interview conducted on 2/7/22.
Claim 11 is restructured to clarify that the cylindrical wall enclosing the tubular section is a plurality of cylindrical walls (element 10 in the Drawings) that each enclose a tubular section as described in the instant specification. The flow passages for the reforming reactants and annular passage are thus not part of the cylindrical wall as originally claimed and instead an aspect of the assembly housing/reactor wall 11. By claiming an input and an output means in the reactor wall in addition to the expansion joint, a structural combination is achieved that is not taught by Verykios ‘219, West ‘883, and Osborne ‘729. There is no means or motivation to include an expansion joint in the outer wall of a tube sheet reactor when materials enter and exit the wall with the expansion joint. The complexity of the expansion joint in Osborne ‘729 does not allow for such a configuration. The application is consequently allowable.
Claim 14 is amended as a result of the changes to claim 11 as supported in instant Figure 2B.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725